Citation Nr: 1116959	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  06-32 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a low back disability, degenerative disc disease of the lumbosacral spine at L4-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to October 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, among other things, granted service connection and assigned an initial 10 percent rating for the Veteran's low back disability.  He is appealing for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In December 2007, as support for his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board - also commonly referred to as a Travel Board hearing.

The Board subsequently, in June 2008, issued a decision denying several other claims for service connection the Veteran also had appealed - for a bilateral (i.e., right and left) leg disorder, a left foot disorder, and a right ankle and/or foot disorder.  The Board remanded his remaining claim - for an initial rating higher than 10 percent for his low back disability, to the RO via the Appeals Management Center (AMC) for additional development and consideration.

The Board later issued a decision in April 2009 also denying this claim for an initial rating higher than 10 percent for his low back disability.  He appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a December 2010 memorandum decision, the Court vacated the Board's decision and remanded the claim for further development and readjudication in compliance with directives specified.

To comply with the Court's order, the Board in turn is again remanding the claim to the RO via the AMC.



REMAND

The Court vacated the Board's April 2009 decision due to a failure to adequately address issues with a July 2008 VA examination report the Board had relied on in denying the Veteran's claim for a higher rating for his low back disability.  The Board therefore is having him reexamined to obtain the additional necessary information concerning the severity of this disability.  38 C.F.R. § 4.2.

In DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the Court held that a medical examiner "must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [affected body part] is used repeatedly over time." (emphasis added).  See also 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2010).  Instead of answering this question, however, the July 2008 VA examiner said she could not provide an opinion without resorting to mere speculation regarding whether pain, fatigue, incoordination, or flare-ups causes additional functional loss.

In years past, these types of noncommittal opinions amounted to "nonevidence", neither for nor against the claim.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  See also, generally, Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See, too, 38 C.F.R. §§ 3.102 and 4.3 (when considering application of the 
benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility)

Recent case law, however, suggests that caution must be exercised when referring to medical reports and opinions as "nonevidence" and that, instead, the probative value or weight (competency and credibility) of the evidence should be assessed.  Specifically, in Hogan v. Peake, 544 F.3d 1295 (2008) and Fagan v. Shinseki, 573 F.3d 1282 (2009), the Federal Circuit Court stated that classifying a medical report and opinion as nonevidence is "troubling."

In another, even more recent, precedent decision, Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that where an examiner finds that he or she cannot provide an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

In light of these more recent holdings in Jones, Hogan, and Fagan, the Veteran should be provided another VA examination to determine whether pain could significantly limit his functional ability during flare-ups or when his low back is used repeatedly over time.  And if the examiner again determines that he/she cannot answer this question without resorting to speculation, the examiner must explain the basis of this inability to provide this requested opinion and identify precisely what facts could not be determined.  In particular, the examiner must specify whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated.  The medical opinion obtained must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.).

As other reason for vacating the Board's April 2009 decision, the Court also indicated the Board had failed to provide adequate reasons and bases as to whether the Veteran's low back should be examined during a flare-up, since he had said that flare-ups had occurred on 5 or 6 occasions during the previous year and would typically last about a week.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (concluding that examination during remission phase did not accurately reflect elements of a skin condition that caused Veteran to miss three to four months of work at a time).  Therefore, if possible, it would be helpful to examine his low back disability during one of his flare-ups, when his symptoms are most problematic.  But having said that, this is not essential to accurately rating his low back disability.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that the condition, which became inflamed approximately twice a year for a few days, did not require examination during flare-up). 

Accordingly, the claim is again REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination to reassess the severity of the Veteran's low back disability, preferably, if possible, during an active stage of the disease when his symptoms are most problematic ("flare-up").

The claims file, including a copy of this remand and the Court's memorandum decision, must be made available to the examiner for review and consideration of the relevant history.

All necessary diagnostic testing and evaluation should be performed.  The examiner must describe all symptoms due to this disability, including any associated neurological pathology or impairment (sciatic neuropathy/radiculopathy).  To this end, the examiner should determine:  (a) whether there is any complete or incomplete paralysis of any nerve related to this low back disability, and, if so (b) identify the nerve and state whether the paralysis is mild, moderate, or severe.

The examiner should also state whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups, such as the extent this causes additional limitation of motion.  

If the examiner determines that he/she cannot provide an opinion on an issue without resorting to speculation, the examiner should discuss why this is not possible or feasible.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the diagnosed disorder or whether additional testing, information or other procurable data could be obtained that would lead to a conclusive or more definitive opinion.  See Jones, 23 Vet. App. at 389.  (Ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definitive opinion can be obtained.)

The examiner should determine whether the disc disease (intervertebral disc syndrome (IVDS)) has caused any incapacitating episodes - meaning, according to Note (1) in 38 C.F.R. § 4.71a, Diagnostic Code 5243, resulted in a period of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician.

It is imperative the examiner discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2.  Then, in light of the additional evidence, readjudicate the claim for an initial rating higher than 10 percent for the low back disability (degenerative disc disease (DDD) of the lumbosacral spine at L4-S1).  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


